Title: From George Washington to Brigadier General Samuel Holden Parsons, 25 May 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Morris Town May 25th 1777.

Your Letter of the 21st instt from New Haven came safe to hand by Colo: Henley to which mine of the 20th instt is an answer, so far as relates to inoculation.
I am very glad to find, that to morrow is the day fixed on for the completion of your Regiments; but I begin to think, that with respect to the continent at large, it is almost a matter of moonshine, whether they are completed or not, for a very little more delay in marching them to Peeks Kill, will convince me, that there is no intention in the Colonels of sending them out of the State they are raised in; and that to guard against the possible evil of an Invasion of some of the Sea Port Towns of Connecticut, one of the most important posts in America, a post on the security of which alone, depends the Intercourse and communication between the Eastern and Southern Colonies, is left in the utmost Jeopardy. How else can I account for the amazing delay of the march of your Troops to Peeks Kill? By the last return from Genl McDougall, dated the 10th instt, only 330 were then arrived from your State; these with Lt Colo. Butler’s detachment consisting of 116 Men are all that I know of, that have yet joined the Army, from nine Regiments and an half of Connecticut.
I shall approve of your purchasing the Forty Whale Boats mentioned

in the above Letter of the 21st, upon two conditions; first, that it is not meant to detain the Troops in the State for a present expedition; and secondly, that these Boats can be kept in some place, removed from the danger of any sudden attempt of the Enemy, and saved harmless (under a small guard) from the Tories. Upon these conditions I chearfully agree to the purchase, as I think great good may result from little occasional expeditions to Long Island, for the purposes mentioned in your Letter, and destroying any Magazines of forage, Provisions &ca they may attempt to lay up.
I would even (under the Information given in your Letter) go further, and consent to an Expedition immediately to Long Island, provided the augmentation of your Regiments, by the present mode of drafting, will afford a respectable number to move on without delay towards Peek’s Kill and allow you sufficient for this enterprise, and you, under due consideration of all circumstances, deem it practicable to destroy the Teams, which you say are Assembling. If an expedition of this kind is undertaken, secrecy and dispatch must mark the steps of it, otherwise the means used for it will defeat the end, for which reason, after what I have here said, I submit the whole to your own Judgment, with this caution, that the more persons you consult upon the matter, the more public it will be, and the less chance of success. I am with great regard Dear Sir Your most Obedt

G. Washington

